 
Exhibit 10.8

HESKA CORPORATION


CONSULTANT SERVICES AND CONFIDENTIALITY AGREEMENT




This Agreement is made between the undersigned and Heska Corporation and its
affiliates, as defined in this Agreement ("the Company"), this 30th day of
April, 2013.  All references to “I”, “me” or “Consultant” shall mean Peter
Eio.  In consideration of the mutual promises and undertakings set forth herein,
the parties agree as follows:


1.0           Consulting.  I agree to serve as a consultant to the Company for
the period commencing on the date of this Agreement and concluding on the date
set forth on Exhibit A hereto, subject to the termination of this Agreement in
accordance with Section 7.  The period during which I serve as a consultant to
the Company is referred to as the "Consulting Period".


2.0           Duties.  My consulting services will be in connection with the
activities specified on Exhibit A, or as requested by an officer of the
Company.  During the Consulting Period, I will perform all duties to the best of
my ability.  In the performance of such duties, I will consult with the Company
in the manner set forth on Exhibit A, to take place at the Company's facilities
or at another place reasonably requested by the Company.  I will be available
for reasonable telephone consultation with the Company or the other parties with
respect to whom my consulting services are being rendered.


3.0           Compensation.  The parties agree that my sole compensation for
services rendered pursuant to this Agreement shall be as set forth on Exhibit A.


4.0           Confidential Information.


4.1           Access to Confidential Information.  I understand that, during the
Consulting Period with the Company, I will be exposed, in the trust and
confidence of the Company, to confidential information and data, including
techniques, know-how, trade secrets, procedures, business matters or affairs,
inventions, designs, methods, systems, improvements or other information
designated as confidential (herein "Confidential Information") belonging to the
Company or its subsidiaries or to its customers or others with whom the Company
has a joint venture, research contract or other business relationship (all such
subsidiaries, customers and other parties referred to herein as "affiliates")
requiring the Company to maintain the confidentiality of such information.


4.2           Nondisclosure of Confidential Information.  I agree that, during
the Consulting Period and thereafter, I will not, directly or indirectly,
disclose any Confidential Information to any third party or use any Confidential
Information for any purpose other than providing services to the Company without
the prior written approval of the Company.  For purposes of this Agreement,
information shall be considered to be confidential if not known by the trade
generally even though such information has been disclosed to one or more third
parties pursuant to distribution agreements, joint research agreements or other
agreements.  Such information will not be considered to be confidential,
however, to the extent that it is or becomes, through no fault of mine, publicly
known or to the extent that I already knew such
 
 
 
 
 
information at the time of its disclosure to me by the Company, as evidenced by
written materials in my files.


4.3           Confidential Information Property of the Company.  I understand
that all data, including drawings, prints, specifications, designs, notes,
notebooks, records, documents, reproductions or other papers or memoranda of
every kind which come into my possession in the course of providing the
consulting services, including, without limitation, any documents, writings and
copies thereof, that contain Confidential Information are the sole property of
the Company, and I will surrender all such property to the Company upon request
and in any event upon termination of my services.


5.0           Assignment of Inventions.


5.1           Maintenance of Records.  I agree to keep separate and segregated
from my other personal property, including any work I am doing for any other
party, all documents, records, notebooks and correspondence relating to my work
for the Company, and to maintain notebooks and other records in such form as the
Company reasonably requests.


5.2           Disclosure of Inventions.  I will promptly disclose to the Company
all Inventions, as defined below.  The term “Inventions” includes, but is not
limited to, concepts, ideas, processes, programs, algorithms, methods, formulae,
compositions, techniques, articles, and machines, as well as improvements
thereof or know-how related thereto and all original works of authorship (herein
"Inventions"), whether or not patentable, copyrightable or protectable as trade
secrets, which are conceived or made by me, alone or with others, (i) during the
term of this Agreement, if such Inventions relate in any manner to the actual
business or research or anticipated business or research disclosed to me,
including any business or research conducted by the Company for or jointly with
any other party, or (ii) during the term of this Agreement or thereafter, if
such Inventions are developed using trade secret information of the Company or
result from work performed by me for the Company.


5.3           Assignment of Inventions.  I hereby assign to the Company without
additional compensation or other consideration my entire right, title and
interest to each Invention described in Section 5.2 hereof.  I will execute all
papers and documents as requested by the Company to obtain and enforce any
patent, copyright or other protection which the Company elects to obtain or
enforce, in any country, in my name or the Company's name (or the name of an
appropriate Company affiliate), as the case may be, at the Company's
expense.  My obligation to assist the Company in obtaining and enforcing
patents, copyrights and other protections shall continue beyond the termination
of my services, but the Company shall compensate me at a reasonable rate after
the termination of my services for time actually spent at the Company's request
providing such assistance.  If the Company is unable, after reasonable effort,
to secure my signature on any document needed to apply for, prosecute or enforce
any patent, copyright or other protection relating to an Invention, whether
because of my physical or mental incapacity or for any other reason whatsoever,
I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney-in-fact, to act for and in my
behalf and stead to execute and file any such document and to do all other
lawfully permitted acts to further the prosecution and enforcement of patents,
copyrights or similar protections with the same legal force and effect as if
executed by me.


 
2
 
 
6.0           No Conflicting Obligations.


6.1           No Conflicting Agreements.  The Company understands and agrees
that during the Consulting Period I may be retained by other companies,
corporations, and/or commercial enterprises to perform consulting services.  I
agree, however, that, during the Consulting Period, I will not, for my account
or as an officer, member, employee, consultant, representative or advisor of
another, engage in or contribute my knowledge to engineering, development,
manufacturing, research, business analysis or sales relating to any product,
equipment, process or material that relates in any way to the actual or
anticipated business or research and development of the Company for itself or
its affiliates without the written permission of the Company.  The foregoing
provision, however, shall not prohibit me from engaging in any work at any time
after the Consulting Period, provided that Confidential Information will not be
involved in such work.  The provisions of this Section 6.1 will not be construed
as limiting to any extent my continuing obligations under any other section of
this Agreement.


6.2           No Conflict With Prior Agreements.  I represent and warrant to the
Company and its affiliates that my retention by the Company and my performance
of my obligations under this Agreement do not conflict with any prior
obligations to third parties, including former employers.  I represent and
warrant that the Company has not asked me to reveal, nor will I do so, any trade
secrets or other proprietary or confidential information that may have been
gained by me during my previous employment or engagement which I am under
obligation not to disclose.


7.0           Termination.  The Consulting Period may be terminated by me or the
Company for any reason upon 30 days' prior written notice.  The Company may
terminate this Agreement immediately upon a material breach of the terms by
Consultant.


8.0           Legal Relationship.  My relationship with the Company is that of
an independent contractor and not as an employee, as such is defined in C.R.S.
8-40-202(2)(a),  nor an agent of the Company.  I will not be entitled to any
benefits or compensation from the Company except as set forth in this
Agreement.  I agree that I am responsible for direct payment of any federal or
state taxes on the compensation paid to me under this Agreement.  I understand
that I am not authorized to bind the Company or make any representations on its
behalf in any matter.


9.0           Assignment; Binding Upon Estate.  The services to be rendered
under this Agreement are personal in nature, and my rights and obligations under
this Agreement may not be assigned by me without the prior written consent of
the Company.  Subject to this restriction, this Agreement shall be binding upon
me, my heirs, executors, administrators or legal representatives and shall inure
to the benefit of the Company and its successors and assigns.


10.0          Governing Law.  This Agreement shall be governed by the laws of
the State of Colorado.  Each article shall be independent and separable from all
other articles, and the invalidity of an article shall not affect the
enforceability of any of the other articles.


 
3
 
 
11.0          Remedies.  I recognize that any violation of this Agreement by me
would cause the Company irreparable damage for which other remedies would be
inadequate, and I therefore agree that the Company shall have the right to
obtain, in addition to all other remedies, such injunctive and other equitable
relief from a court of competent jurisdiction as may be necessary or appropriate
to prevent any violation of this Agreement.  The Company shall be entitled to
recover reasonable attorney's fees and costs in conjunction with any successful
action brought to enforce or interpret this Agreement.


12.0          Waiver.  The Company's waiver or failure to enforce the terms of
this Agreement or any similar agreement in one instance shall not constitute a
waiver of its rights hereunder with respect to other violations of this or any
other agreement.


13.0          Entire Agreement.  This Agreement contains the entire Agreement
between the Company and myself relating to the subject matter hereof, and
supersedes all prior and contemporaneous negotiations, correspondence,
understandings and agreements between us relating to the subject matter
hereof.  This Agreement may be modified or amended only by mutual written
consent of the parties.


14.0          Survival.  Any and all obligations of Consultant under this
Agreement shall survive the termination or expiration of this Agreement.


IN WITNESS WHEREOF, I have signed this Agreement as of the date on the first
page hereof, to be effective from and after the first date of the Consulting
Period, as set forth below.


ACCEPTED FOR CONSULTANT:


By: /s/ Peter Eio______________________


Name:    Peter Eio


                                                          




ACCEPTED FOR HESKA CORPORATION:


By:   /s/ Robert B.
Grieve                                                                       


Name:  Robert B. Grieve
 
Title: Chairman and Chief Executive Officer

 
4
 
 

EXHIBIT A


1.      Name and Address of Consultant:


 Peter Eio
 70-3, Sill Lane
 Old Lyme, CT 06371


2.             Term of Consulting Period:
The Term of this Agreement is from April 30, 2013 through April 30, 2014.


3.             Duties of Consultant:
During the term of this Agreement, Consultant shall consult with Heska’s Chief
Executive Officer on acquisition integration matters; Heska Board of Directors
matters and any other matter as directed by Heska’s Chief Executive Officer.


4.
The Company shall reimburse Consultant for all reasonable expenses incurred on
behalf of the Company in connection with the performance of his/her services
hereunder, upon presentation of appropriate receipts, provided that Consultant
shall be reimbursed only to the extent that such expenses have been approved in
writing in advance by an officer of the Company.  Invoices shall be sent to:



Heska Corporation
3760 Rocky Mountain Avenue
Loveland, Colorado  80538
Attention:  Laney Keefe, Manager, Legal


SIGNED:


Heska
Corporation                                                                           Consultant


By:      /s/ Robert B. Grieve                                By:     /s/ Peter
Eio                                                 


Typed Name: Robert B.
Grieve                                                        Typed
Name:     Peter Eio


Title: Chairman and Chief Executive
Officer                                                                                          


Date:  30 April 2013                                             Date:  30 April
2013                                                     

 
5
 
 
